The Cash Mills did not manufacture anything. It became insolvent before it was ready for work. It built its mill, bought machinery for the manufacture of cotton, and cotton to be manufactured. The mill was in the hands of a receiver before all the machinery was installed. The cotton was bought for future delivery. The mills bargained for at least 1,800 bales of cotton, only 100 bales of which were ever delivered. The machinery was bought under contracts of various forms, but all of them were clearly intended to secure the purchase money, and it is the law of this State that an instrument of writing (whatever may be its form), which is intended as a security for a debt, is a mortgage. These mortgages were *Page 373 
not recorded within the statutory time of ten days, and were not recorded until long after the cotton contracts were made. The contest in this Court is between the cotton claims and the machinery claims. The machinery men claim that while the original contracts of sale of cotton to the mills are valid, yet the cotton men made hedging contracts in violation of our statutes, and that the cotton claims are losses on the unlawful contracts, and their claims are not recoverable. The claim of Bean Bros. is the largest claim against the mill, and is for more than $80,000. When W.S.R. Bean, a witness for Bean Bros., was on the stand, he was allowed to prove the contract of sale with the Cash Mills and the failure of the mills to receive the cotton and the amount of loss. The machinery men then demanded the production of the book. The witness said the books were in New Orleans; that it was too much trouble to bring them here; and it would be a serious inconvenience to his firm to have an inspection made. They did not produce the books, and no effort was made to require them to do so, either by the referees or the Circuit Judge. The machinery men were entitled to have the cotton men prove their claims by the records. It would not be right to allow the cotton men to take advantage of the exceeding great generosity of the machinery men. There are many exceedingly interesting questions in this case, but the first thing is to get at the facts.
Inasmuch as this case will have to go back, it is well to let the record show plainly the dates of the several chattel mortgages, when the machinery was delivered, and when recorded.
MR. CHIEF JUSTICE GARY concurs with MR. JUSTICE FRASER.